Citation Nr: 0724949	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-12 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass grafting x4, with 
a history of myocardial infarction and hypertension.

2.  Entitlement to service connection for atherosclerotic 
peripheral vascular disease.

3.  Entitlement to service connection for a left leg 
disability.

4.  Entitlement to service connection for a low back 
disability, claimed as chronic lumbar strain or spina bifida 
occulta.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1967 until July 1971 
and from May 1973 until July 1989.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.

These matters were previously before the Board in April 2004 
and January 2006.  On those occasions, remands were ordered 
to accomplish additional development.

The veteran had perfected an appeal with respect to the 
issues of entitlement to service connection for bilateral 
hearing loss, and for a residual scar of the left ear.  Those 
claims were ultimately granted in a June 2005 rating action.  
As such, they are no longer in appellate status.  Similarly, 
claims of entitlement to service connection for diabetes 
mellitus, post-traumatic pleural fibrosis, and acute otitis 
externa were all denied by the Board in January 2006.  


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that coronary 
artery disease, status post coronary artery bypass grafting 
x4, with a history of myocardial infarction and hypertension 
is causally related to active service.

2.  The competent evidence does not demonstrate that 
atherosclerotic peripheral vascular disease is causally 
related to active service.

3.  The competent evidence does not demonstrate that a left 
leg disability is causally related to active service.

4.  The competent evidence does not demonstrate that a low 
back disability is causally related to active service.


CONCLUSIONS OF LAW

1.  Coronary artery disease, status post coronary artery 
bypass grafting x4, with a history of myocardial infarction 
and hypertension condition was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

2.  Atherosclerotic peripheral vascular disease was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  A left leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  A low back disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of June 2002, May 2004, and January 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  Moreover, a July 2006 
communication apprised the veteran of the laws pertaining to 
disability ratings and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The letters noted above informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Moreover, the claims 
folder also includes reports of VA and private post service 
treatment and examination.  Additionally, the record contains 
the veteran's statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, it is noted that the 
veteran has not been afforded VA examinations with respect to 
his cardiovascular claims.  In this regard, under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

In the present case, the service records are silent as to any 
treatment for a 
heart or vascular disability.  Moreover, the post-service 
clinical records do not show treatment referable to such 
conditions for several years following the veteran's 
discharge.  Finally, no competent evidence suggests a causal 
relationship between any current disability and active 
service.  For these reasons, the Board concludes that a VA 
examination is not necessary here under McLendon.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
coronary artery disease, atherosclerotic peripheral vascular 
disease, a left leg disability, and a low back disability

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted.  Under 
38 C.F.R. § 3.309(a), cardiovascular-renal disease, 
arterioslcerosis, and arthritis are regarded as chronic 
diseases.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).   As the evidence of 
record fails to establish any documented clinical 
manifestations of cardiovascular-renal disease, 
arterioslcerosis, or arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection.  

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, treatment 
records from the Keesler United States Air Force Medical 
Center indicate that the veteran underwent coronary artery 
bypass surgery in July 1998.  Subsequent private and VA 
medical records reveal continued treatment referable to a 
heart disability.  Additionally, the private treatment 
records show vascular disability.  For example, an April 2002 
treatment report from Ocean Springs Hospital indicates a 
diagnosis of atherosclerotic peripheral vascular disease.  
Finally, a June 2004 VA examination report contains diagnoses 
of left lower extremity swelling, as well as lumbar 
spondylosis with degenerative disc disease. 

Based on the above, a current disability is demonstrated and 
the first element of a service connection claim is satisfied 
as to all claimed disabilities.  However, as will be 
discussed below, the remaining criteria necessary to 
establish service connection have not been met.  The Board 
will first address the coronary artery disease, peripheral 
vascular disease, and left leg disability claims.  Following 
this, the low back claim will be discussed.

With respect to the veteran's claims of entitlement to 
service connection for coronary artery disease with 
hypertension and peripheral vascular disease, the service 
medical records show no cardiovascular complaints or 
treatment.  Chest pain complaints were noted, but these 
related to a diagnosis of costochondritis, a muscular 
condition.  In-service physical examinations repeatedly 
indicated a normal heart and vascular system.  Moreover, 
those examinations failed to show diastolic blood pressure 
readings of 90 mm. or greater, or systolic blood pressure of 
160 mm. or greater with diastolic pressure below 90 mm, as 
needed to signify hypertension under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).  Furthermore, the veteran 
routinely denied chest pain or pressure, palpitation or 
pounding heart, heart trouble, or high blood pressure in 
reports of medical history.

While revealing treatment referable to the left ankle and 
left knee, the service medical records are silent as to any 
left leg disability.  In-service psychical evaluations, 
including the veteran's 1989 separation examination, reveal 
normal lower extremities.  

Therefore, the service medical records do not show that 
coronary artery disease, peripheral vascular disease, or a 
left leg disability were incurred during active duty.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

In the present case, while the post-service evidence reveals 
complaints of chest pain in 1991, there is no documented 
treatment for coronary artery disease until 1998, though at 
that time the veteran reported a prior myocardial infarction 
in 1993.  An August 2000 private record written by Evan L. 
Summers, D.O., contains an impression of hypertension, though 
it is noted that no blood pressure readings of record up to 
that date are indicative of such.  A private record from 
Coast Cardiovascular Consultants dated in November 2000 
contains a diagnosis of lower extremity vascular 
insufficiency with chronic edema.  Left leg edema, apparently 
the left leg disability for which the veteran is seeking 
service connection, was earlier shown in a January 1999 VA 
outpatient treatment report.  Absent a demonstration of 
continuity of symptomatology, the inception of post-service 
treatment as these disabilities is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, no competent evidence 
finds that the currently diagnosed coronary artery disease, 
or the peripheral vascular disease with left leg edema is 
causally related to active service, as will be addressed 
below.

While a July 2005 letter written by Amarish S. Potnis, M.D., 
appears to address the etiology of a left knee condition, 
which is not the subject of the instant appeal, that 
communication does not provide an opinion as to the left leg.  
In any event, a VA examiner in June 2004 related the current 
left knee problems to obesity and related the left leg 
swelling to vascular insufficiency, neither of which are 
service-connected.  The VA examiner added that he did not see 
a specific and separate disability of the left leg that could 
be attributed to any service-related process or event.  

With respect to the low back claim, the service medical 
records do reflect treatment for low back pain in October 
1985 after the veteran fell down six steps.  Further low back 
treatment is seen in January 1986.  The diagnosis at that 
time was lumbar strain and spasm at L1-L2.  A February 1986 
service medical record indicated improvement, as there was 
only minimal discomfort in the low back region.  The 
veteran's separation examination in May 1989 revealed a 
normal spine, and the veteran denied recurrent back pain in a 
report of medical history completed at that time.  

Following separation from service, the first treatment for 
low back symptomatology documented in the record is in 
October 2005.  At that time, diffuse lumbar tenderness was 
noted.  However, that treatment report did not indicate that 
the lumbar complaints were long-standing in nature.  Rather, 
the back pain was precipitated when the veteran twisted his 
low back two days earlier.  Again, in light of the absence of 
demonstrated continuity of symptomatology, the inception of 
low back treatment in 1995 is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The Board acknowledges a July 2005 letter written by Amarish 
S. Potnis, M.D.  In that communication, Dr. Potnis expressed 
his opinion that the veteran's low back symptomatology was 
causally related to the veteran's in-service injury in 1985.  
However, while stating that he reviewed the veteran's 
records, Dr. Potnis did not offer any rationale for his 
conclusion.  For this reason, his July 2005 opinion is not 
found to be probative.  By contrast, a VA examiner's opinion 
in June 2004 is found to be probative.  That examiner 
concluded that the veteran's current back disability was not 
related to active service, on the basis that in-service x-
rays were said to be negative.  Because he provided a 
rationale, and because the opinion was offered following both 
a review of the claims folder and a physical evaluation of 
the veteran, the June 2004 conclusion is more persuasive than 
that offered by Dr. Potnis.    

While the veteran believes that the claimed disabilities are 
related to active service, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
the veteran's currently diagnosed coronary artery disease, 
peripheral vascular disease, left leg disability, or low back 
disability were incurred in service.  As the preponderance of 
the evidence is against those claims, there is no doubt to be 
resolved and service connection is not warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for coronary artery disease, status post 
coronary artery bypass grafting x4, with a history of 
myocardial infarction and hypertension, is denied.

Service connection for atherosclerotic peripheral vascular 
disease is denied.

Service connection for a left leg disability is denied.

Service connection for a low back disability is denied.





____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


